Title: To James Madison from John Fellows, 11 March 1815
From: Fellows, John
To: Madison, James


                    
                        Sir,
                        New york March 11. 1815
                    
                    Apprehending that the office of military storekeeper, which I hold by your favour, is rendered precarious by the peace; and which at any rate is comparitively of trifling consideration; and presuming that the office of Navy Officer for this port has become vacant by the appointment of its

present incumbent, Mr. Ferguson, to the mayolty of this city, I take the liberty respectfully to solicit an extension of your goodness by appointing me to that office. I beg leave to refer you to the letters in my behalf, which I had the honour to present to you and the Secretary of War, from Govr. Tompkins and Judge Spencer, And am Sir with the greatest respect your Obt. servt.
                    
                        
                            Jno. Fellows
                        
                    
                